

116 HR 4776 IH: Combating Implicit Bias in Education Act
U.S. House of Representatives
2019-10-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4776IN THE HOUSE OF REPRESENTATIVESOctober 21, 2019Ms. Norton (for herself and Mr. Evans) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo direct the Secretary of Education to establish a competitive grant program to award grants to
			 local educational agencies to address implicit bias in elementary and
			 secondary schools, and for other purposes.
	
 1.Short titleThis Act may be cited as the Combating Implicit Bias in Education Act. 2.Grant program (a)EstablishmentThe Secretary of Education shall award grants, on a competitive basis, to local educational agencies to provide training to educators, principals, and other staff of elementary schools and secondary schools on implicit bias, for the purposes of—
 (1)ending discrimination based on such bias, including— (A)in the administration of exclusionary discipline (including suspensions and expulsions);
 (B)in access to gifted and talented programs; and (C)in the apportionment of academic resources;
 (2)improving the school climate and the relationships between students and educators, principals, and other staff of elementary and secondary schools; and
 (3)improving the academic achievement and attainment of students. (b)ApplicationA local educational agency desiring to receive a grant under this section shall submit an application to the Secretary as the Secretary shall require. The application shall include a description of how the local educational agency will use the grant to carry out training under subsection (a).
 (c)ReportThe Director of the Institute of Education Sciences shall conduct a periodic review of the effectiveness of the grant program established by this Act.
 (d)Authorization of appropriationsFor the purpose of carrying out this Act, there are authorized to be appropriated $10,000,000 for each of fiscal years 2020 through 2022.
 (e)DefinitionsIn this Act: (1)Elementary and Secondary Education Act termsThe terms elementary school, local educational agency, other staff, and secondary school have the meanings given those terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (2)Implicit BiasThe term implicit bias means bias with respect to actual or perceived race, religion, sex (including sexual orientation or gender identity), disability, ethnicity, or socioeconomic status, that results from subconsciously held attitudes, beliefs, or associations.
 (3)TrainingThe term training means evidence based, on-going professional development and support. 